WALSII, J.
Heard on motion for new trial on the usual grounds after *184verdict for plaintiff for $1,500.
For plaintiff: Walling & Walling.
For defendant: Clifford Whipple. Earl Sweeney.
This is the husband’s case for loss of services, etc., of his wife, plaintiff in the ease of Mary E. Chappell vs. United Electric Railways Co., No. 81388 in this Court.
The facts are as stated by us in the rescript filed in the case of Mary E. Chappell vs. United Electric Railways Co., supra. The exhibits show about $600 already paid by the husband for hospitals, doctors, nurses and medicines for his wife as a result of the injuries she sustained in the collision of defendant’s cars. This expense will continue to a greater or less degree, presumably, for the expectancy of his wife’s life, five to six years. Taking into account the loss of the services of the wife, we do not feel that the award of $1,500 is exorbitant.
Motion for new trial denied.